ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_02_EN.txt. 79

SEPARATE OPINION OF
JUDGE SIR HERSCH LAUTERPACHT

While, for reasons which I deem it incumbent upon me to state,
I am unable to accept some of the contentions advanced by the
defendant Government and upheld by the Court, I arrive on other
grounds at the same results as does the Judgment. I do so by
reference to considerations of public policy, of ordre public—
a question which occupied the main part of the written and oral
pleadings, which figures exclusively in the formulation of the legal
issue in the final Conclusions of both Parties, and which I feel there-
fore bound to examine in the present Opinion.

*
* *

The facts underlying the controversy between the Parties are
stated in detail in the Judgment of the Court. For the purpose of
this Opinion it is sufficient to recapitulate briefly the crucial aspect
of the dispute: The Hague Convention of 12th June, 1902, on
Guardianship of Infants, to which both Sweden and the Netherlands
are Parties, provides in Article x that the guardianship of an infant
shall be governed by the national law of the infant. It is clear
from the various articles of the Convention, and it is not disputed
by the Parties, that such guardianship extends normally to the
custody of the person of the minor. In accordance with the provi-
sions of the Convention, a Dutch guardian was appointed in 1954
by a Dutch Court over Elisabeth Boll who, although born in
Sweden and permanently resident there since her birth, is of Dutch
nationality. In the same year, various Swedish authorities, in a
series of decisions and in circumstances which appear from the
Judgment, applied to Elisabeth Boll the Swedish Law of 1924
concerning the Protection of Children and Young Persons (Child
Welfare Act)—which will be referred to in this Opinion as the Law
on Protective Upbringing. By one of these decisions the custody
of the person of Elisabeth Boll was taken over in 1954 by the Child
Welfare Board at Norrkôping, the place of residence of Elisabeth
Boll. The Board, in turn, entrusted the custody of Elisabeth to
her maternal grandfather—such custody to be exercised on behalf
of the Board. That measure was finally confirmed by the Supreme
Administrative Court of Sweden. It must be noted that in a series
of decisions the Swedish courts and authorities otherwise recognized
the guardian appointed by the Dutch court.

The principal justification which the Swedish Government
adduced for the action taken by the Swedish authorities was that

28
80 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

the Law on Protective Upbringing is a measure of ordre public and
that the reliance on it, far from being in violation of the Convention,
is implied in it. In the course of the written and oral pleadings
subsidiary arguments were relied upon by the Swedish Government.
One of them was the contention that the Convention of 1902, being
a Convention on Guardianship, does not cover the Swedish Law on
Protective Upbringing said to pursue a different object and to lie
in a different field. It is that line of argument which has acquired
prominence in the present case and which must be examined in the
first instance.

That manner of approach, as expressed in or as underlying the
Swedish argument, may be summarized as follows: There is no in-
compatibility between the Guardianship Convention and the Law
on Protective Upbringing. The Convention, which is concerned with
guardianship, does not cover protective upbringing. The latter is
outside the Convention. This is so although the effect of the Law
on Protective Upbringing is such as to render impossible, for the
time being, the exercise by the Dutch guardian of the right of
custody of the person of Elisabeth Boll. The object and purpose of
the Law on Protective Upbringing is wholly different from that of
the Guardianship Convention. The Court is not concerned with the
incidental effects of the Law on Protective Upbringing but with its
nature and purpose. Guardianship and protective upbringing. are
wholly different institutions. The former is concerned with the
interests of the minor, the latter with the interests of society.
Guardianship is in the sphere of private law. Protective upbring-
ing is in the sphere of public law. The Convention, which is one on
private international law, can be violated only by legislation in the
sphere of private international law. From the point of view of
their nature and purposes, the Convention and the Law on Protect-
ive Upbringing operate on wholly different planes and there is,
therefore, no question of the Law and the measures taken there-
under being incompatible with the Convention.

The reasoning underlying these contentions raises important
questions, transcending the issue immediately before the Court, of
interpretation and observance of treaties. If a State enacts and
applies legislation which, in effect, renders the treaty wholly or
partly inoperative, can such legislation be deemed not to constitute
a violation of the treaty for the reason that the legislation in
question covers a subject-matter different from that covered by the
treaty, that it is concerned with a different institution, and that
it pursues a different purpose? I have considerable difficulty in
answering that question in the affirmative. The difficulty is in-
creased by the fact that the conflict between the treaty and the
legislation in question may be concealed, or made to be concealed,
by what is no more than a doctrinal or legislative difference of
classification. An identical provision which in the law. of one
country forms part of a law for the protection of children may, in

29
8x CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

another State, be included within the provisions relating to guardian-
ship. That, as will be shown, is no mere theoretical possibility. It
is in fact a conspicuous feature of the present case.

What is the meaning of the expression: “The Convention of 1902
does not cover a system such as that set up in the Swedish Law on
Protective Upbringing”’? It is admitted that guardianship under the
Convention covers the right to decide on the residence and education
of the minor—a right claimed and exercised by a Swedish authority
and, on its behalf, by the Swedish maternal grandfather acting in
pursuance of the Law on Protective Upbringing. If that is so, then
the Convention does cover, in one of its essential aspects, the same
powers and functions which are now exercised by Swedish authorities
in pursuance of the Law on Protective Upbringing. The substance is
the same although the purpose of the Convention and of the Law
may be different. It may be said that what matters is not the sub-
stance of these functions but their object. It is not easy to follow
that distinction. When a State concludes a treaty it is entitled to
expect that that treaty will not be mutilated or destroyed by
legislative or other measures which pursue a different object but
which, in effect, render impossible the operation of the treaty or
of part thereof.

The treaty covers every law and every provision of a law which
impairs, which interferes with, the operation of the treaty. It has
been said that the Law in question may have an adverse effect upon
subject-matter of the treaty without being covered by the treaty.
However, what the Court must be concerned with is exactly the
effect of the Law inasmuch as it impairs the operation of the treaty,
and not the notional identity or otherwise of the objects pursued
by the Law and the treaty. The treaty prohibits interference with
its operation unless there is a justification for it, express or implied,
in the treaty; that justification cannot be found in the mere fact
that the Law pursues an object different from the object pursued
by the treaty. It can be found only in the fact that that particular
object is expressly permitted by the treaty or implicitly authorized
by it by virtue of some principle of public or private international
law—a principle such as stems from public policy or from a cognate,
although more limited, principle, which is often no more than
another formulation of public policy, namely, that certain categories
of laws, such as criminal laws, police laws, fiscal laws, adminis-
trative laws, and so on, are binding upon all the inhabitants of the
territory notwithstanding any general applicability of foreign law.

The following example will illustrate the problem and the conse-
quences involved: States often conclude treaties of commerce and
establishment providing for a measure of protection from restric-
tions with regard to importation or export of goods, admission and
residence of aliens, their right to inherit property, functions of
consuls, and the like. What is the position of a State which has
concluded a treaty of that type and then finds that the other Party

30
82 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

whittles down, or renders inoperative, one after another, the pro-
visions of that treaty by enacting laws “having a different subject-
matter’ such as reducing unemployment, social welfare, promotion
of native craft and industry, protection of public morals in relation
to admission of aliens, racial segregation, reform of civil procedure
involving the abolition of customary rights of consular represent-
ation, reform of the civil code involving a change of inheritance
laws in a way affecting the right of inheritance by aliens, a general
law codifying the law relating to the jurisdiction of courts and
involving the abolition of immunities, granted by the treaty, of
public vessels engaged in commerce, or any other laws “pursuing
different objects’? It makes little or no difference to the other
Party that the treaty has become a dead letter as the result of laws
‘which have so obviously affected its substance, but which pursue
a different object. As stated, some of these laws may be justified
as being within the domain of public policy or for some cognate
reason. However, the argument here summarized does not proceed
on these lines. It is based on the allegation of a difference between
the treaty and the Law which impedes its operation.

Another example, directly relating to the Convention of I902,
will illustrate the problem from a different point of view. Article 2
of the Convention lays: down that in some cases the diplomatic
or consular agents authorized by the law of the State of which
the infant is a national may make provision for guardianship in
accordance with the law of that State. What is the position if a
Contracting Party enacts a general law—a law of public character
on a quite different plane—relating to the immunities and functions
of foreign diplomatic and consular representatives providing that
in the future foreign diplomatic and consular representatives shall
not perform any act affecting private rights in the territory of
that State? Can that State plead that, as the Convention and the
Law pursue a quite different purpose, it does not matter that the
effect of the Law is to frustrate one of the provisions of the
Convention?

The conspicuous fact in the present case is that the Dutch guard-
jan acceptable to the father of the infant and appointed under
Dutch law in accordance with the Convention was replaced, in
respect of the exercise of the right of custody, by the Swedish
maternal grandfather of Elisabeth Boll acting on behalf of the
Children’s Bureau. The Dutch authorities and the Dutch guardian
may not unnaturally hold the view that the custody exercised by
the Swedish grandfather is, in fact and in the circumstances of the
case which reveal some dissension between the Dutch and the
Swedish branches of the family, to a large extent a rival guardian-
ship. They may find it difficult to appreciate the suggestion that
there is no conflict between the Convention and the measures taken

31
83 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

seeing that they lie on a different plane and pursue different objects.
The situation is not affected by the continuing right of the Dutch
guardian to administer the property of the child or to institute
proceedings for the restoration of her functions of custody. So long
as the exercise of the right of custody is vested in the hands of the
Swedish authority and the Swedish maternal grandfather of Elisa-
beth Boll acting on its behalf, there is a nullification of the essential
attributes of the guardianship as instituted by the Convention.
There may be—and as will be suggested later on, there is—a full
justification for that measure in considerations of a different
character. That justification cannot be found in the allegation,
which is controversial, that the Dutch guardianship and the Swedish
protective upbringing are wholly different institutions.

A State is not entitled to cut down its treaty obligations in
relation to one institution by enacting in the sphere of another
institution provisions whose effect is such as to frustrate the
operation of a crucial aspect of the treaty. There is a disadvan-
tage in accepting a principle of interpretation, coined for the
purposes of a particular case, which, if acted upon generally, is
bound to have serious repercussions on the authority of treaties.
As stated, the Convention and the particular provision of the Law
on Protective Upbringing cover, in relation to the present dispute,
the same ground and the same subject-matter. It has been said
that there is a technical difference, inasmuch as they lie on different
planes, between the Convention and the Law on Protective Up-
bringing. Assuming that there is a technical difference, it may still
be considered undesirable that a dispute between two Governments
shall be decided by reference to a controversial technicality in a
case relating to significant issues of substance—a technicality which,
if acted upon generally, would introduce confusion, or worse, in
the law of the operation of treaties. Once we begin to base the
interpretation of treaties on conceptual distinctions between
actually conflicting legal rules lying on different planes and for that
reason not being, somehow, inconsistent, it may be difficult to set
a limit to the effects of these operations in the sphere of logic and
classification.

The view has been put forward that there can be no conflict
between a Convention on Guardianship and the Law on Protective
Upbringing for the reason that the Convention of 1902 is a conven-
tion of private international law and that guardianship with which
it is exclusively concerned is an institution of private law, in
particular of family law, while the Law on Protective Upbringing
and the various measures authorized therein are in the sphere of
public law seeing that they are concerned with safeguarding the
interests of society. Even if these reasons were otherwise acceptable,
an essentially doctrinal classification and distinction provides a
doubtful basis for judging the question of the proper observance of

32
84  CONV. OF 1902 (SEP. OPIN, SIR HERSCH LAUTERPACHT)

treaties. However, there is in the present case a particular difficulty
in acknowledging the force of that distinction.

An examination of the main systems of municipal law in the
matter of guardianship does not corroborate the view that it is a
mere family institution of a purely private law nature. The prin-
cipal justification for that view is that, by way of traditional
classification, guardianship finds a place in codes of private law and
that it creates numerous rights and duties in the sphere of private
law. However, at the same time guardianship can rightly be de-
scribed as an institution in which the guardian acts as an organ of
the State, as it were, and therefore partakes of the nature of an
institution of public law. He acts under the active supervision of
the State which may step in at any time—in the interest both of
the child and society—and supplant the guardian, wholly or in part.
There are very few countries the law of which is based exclusively
upon a private law and family conception of guardianship. The law
of the majority of States, including Holland and Sweden, on this
matter is characterized by an active intervention of the State as
an organ of control and supervision at every stage. In some coun-
tries, such as Germany, the protection of minors is entrusted mainly
to the State which acts through a special tribunal—the Guardian-
ship Court—and it is only by way of exception that these functions
are delegated to the family council. It is of interest to note that
prior to the Hague Conventions which examined the various drafts
of the Convention on Guardianship, the difference between the two
systems—‘‘tutelle de famille” (family guardianship) and “‘tutelle
d'autorité” (authority guardianship)—was clearly recognized. That
distinction was, for instance, elaborated in 1902 by M. Lehr,
Secretary of the Institute of International Law, which had a sub-
stantial share in the preparation of the first drafts of the Convention
(Lehr, “De la tutelle des mineurs d’après les principales législations
de l'Europe”, Revue de droit international et de législation comparée,
and series, Vol. 4 (1902), pp. 315 ef seg.). He classified both the Dutch
and Swedish systems of guardianship as belonging to the group of
“tutelle d'autorité” (pp. 320, 326, 329).

In view of this, it does not seem to me possible to accept the
argument based on the notion of a purely private law and family
character of guardianship. How artificial are the distinctions between
the supposed private law character of guardianship and the assumed
public law character of systems of protective supervision or up-
bringing of children, apart from the normal operation of guardian-
ship, may be gauged from the fact that the matter is entirely a
question of legislative technique and drafting. That may be seen,
for instance, from the provisions of the Dutch Civil Code relating
to guardianship and contained in Part XV of Book I of the Code.
Section A 1 of Part XV covers Paternal Power; Section B 2 covers
Paternal Guardianship; while Section B 3, which according to
Section B gis applicable to guardianship, embodies largely the same

33
85 CONV. OF I902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

provisions as are embodied in that part of the Swedish Law on
Protective Upbringing which was applied in the case of Elisabeth
Boll. That Section, in language almost identical with that of the
above-mentioned Swedish Law, provides, in paragraph 365, for the
taking of certain steps “if a child grows up in any such a way as
to be threatened with moral or physical harm’’. These steps may
be taken at the instance of Guardianship Councils, for which pro-
vision is made in the same part of the Law and which, under the
authority of courts of law, fulfil functions similar to those of the
Children’s Bureau under the Swedish Law of 1924 (Sections 461
et seg.). The same Section A 3 makes provisions for children in that
situation being placed by the Judge of the Children’s Court in an
observation centre for mental or physical examination, or, if the
child needs special observation, in an institution selected for that
purpose (paragraph 372 a and 6). The German Civil Code, in the
Section on Guardianship, provides in a single Article—Article 1838
—that the Guardianship Court can order the placing of the minor
with an appropriate family or in an educational or reformatory
institution—a kind of provision which is found in the Swedish Law
of 1924. It is a matter of legislative technique and drafting whether
the provisions for the protection of children in relation to whom
normal guardianship has proved insufficient are, as in Holland,
made part of the legislation relating to guardianship or whether,
as in the case of Sweden, they are embodied in a separate enact-
ment. In both instances they are intended to protect both the child
and the society.

For it is clear that the distinction between the protection of
the child and the protection of society is artificial. Both the laws
relating to guardianship and those relating to protective upbringing
are laws intended primarily for the protection of children and their
interests. At the same time, the protection of children—through
guardianship or protective upbringing—is pre-eminently in the
interests of society. They are part of it—the most vulnerable and
most in need of protection. All social laws are, in the last resort,
laws for the protection of individuals; all laws for the protection
of individuals are, in a true sense, social laws. There is an element
of unreality in making these two aspects of the purpose of the State
the starting-point for drawing legal consequences of practical
import. It is wholly unreal to insist that the measures taken under
the Law on Protective Upbringing for the safety, health and
happiness of Elisabeth Boll were not measures taken primarily in
the interest of that child—and therefore not measures of guardian-
ship of her person—but primarily in the interest of society at large
and therefore falling within a quite different category. It is in the
light of these considerations that it is necessary to judge the view
that as the Guardianship Convention of 1902 is concerned only
with a private law institution of family relationship devoid of any
public element, there can be no conflict between it and an enactment

34
86 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

of an exclusively public law character such as the Swedish Law on
Protective Upbringing. Even if every link of that proposition could
be substantiated by reference to national law as operating in most
countries—and that does not appear to be the case—there would
still remain the difficulty of assessing the content of the statement
that there can be no conflict between a treaty regulating a sphere
of private law and national enactment in the realm of public law.

Undoubtedly, the Convention of 1902 was intended to regulate
conflicts of law in the sphere of guardianship. But there is no per-
suasive reason for accepting the suggestion that the relevant
provisions of the Swedish Law on Protective Upbringing, under
which the custody of Elisabeth Boll was entrusted to the care of
her maternal grandfather in his home under the authority of the
Children’s Board, has nothing to do with guardianship, seeing that
they are of a public law nature. Similarly, it is difficult to accept the
suggestion that guardianship, instituted in the private interest of
the child, is devoid of a substantial public element of social purpose.
The rights of the parties, especially in an international dispute,
ought not to be determined by reference to the controversial
mysteries of the distinction between private and public law. The
fact that the purpose of the Convention of 1902 is to establish rules
for avoiding conflicts of laws in the sphere of guardianship does not
mean that that sphere is confined to laws described as guardianship ;
it covers all laws, however described or classified, which fulfil an
essential function of guardianship. It is part of the firmly established
jurisprudence of this Court that with regard to national laws
bearing upon treaty obligations what matters is not the letter of
the law but its actual effect.

However, it is not necessary to labour this point. The preceding
considerations are, in my view, sufficient to show the decisive
difficulties inherent in the proposition that a State can properly
claim to depart from the obligations of a treaty by enacting laws
which, although they impair the operation of the treaty, are said
not to conflict with it on the ground that they lie on different planes
or are concerned with a different subject-matter.

Clearly, the guardian does not enjoy immunity from the operation
of local law, such as criminal law, which may deprive him of the
custody of the minor placed in a penal or reformatory institution.
The guardian is subject to laws relating to education, health, revenue
and so on. However, although, in the absence of a more substantial
justification than differences of classification, the guardian enjoys
no immunity from local law, he is entitled, in principle, to im-
munity from being deprived permanently or semi-permanently of

35
87 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

some of the main attributes of guardianship such as custody of
the child—especially if such custody is made the subject of what,
in the circumstances of the case, is apt to give the impression of
a rival guardianship. There may be a justification for such depriva-
tion but that justification cannot properly be based upon factors
which are essentially of a technical character. In my view, the
more accurate approach to the question is not that the system of
protective upbringing is outside the Convention or that it pursues
a different object but, rather, that it is not inconsistent with the
Convention. In other words, that it is both covered and permitted
by the Convention by virtue of public policy—ordre public—or
some similar reason based on the right, conceded by international
law, of a State to apply a particular law impairing or preventing
the operation of the Convention.

In fact, it is in that sense that I understand—and concur in—
that part of the Court’s Judgment which stresses the beneficent
social objects, of an urgent character, of the Swedish Law in
question. That is a consideration closely related to those under-
lying the notion of ordre public. It is this aspect of the question
which I deem it incumbent upon me to examine in some detail in.
the present Opinion.

*
* *

Prior to that, reference must be made to an ancillary submission.
of Swedish Counsel bearing upon the possible effects of a ruling
that the Swedish Law on Protective Upbringing does not apply
to children of Dutch nationality. It was pointed out on behalf of
the Swedish Government that any such interpretation of the Con-
vention would result in a dangerous legal vacuum. It was urged
that as Dutch administrative authorities are responsible for giving
effect to the provisions of the Dutch law in the sphere of the pro-
tection of children and that as, according to international law, no
State can perform administrative acts in the territory of another
State, the result would be that Dutch children in Sweden who are
in need of care outside guardianship would remain altogether
without protection.

It must be conceded that, if only possible having regard to the
intention of the Parties, a treaty ought to be interpreted so as.
to permit rather than to impede desirable measures of social pro-
tection. However, it appears to me that the spectre of a legal
vacuum, as pictured on behalf of the Swedish Government in this.
connection, is illusory. Normally, the Dutch guardian would, in
such cases, take the necessary steps to remove the child to Holland.
In cases when that is not possible, the Dutch guardian would place
the child in an appropriate home (as was, in fact, contemplated.
for a time by the Dutch guardian of Elisabeth Boll) or take other
steps required by the physical or mental condition of the child

36
88 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

such as placing it in an institution for observation or treatment. In
exceptional cases in which, for one reason or another, the guardian
fails to act or to act satisfactorily, necessary measures would be
decreed by the Dutch authorities. However, according to Dutch
law these are not administrative authorities. They are judicial
authorities applying Dutch law which Sweden, by virtue of the
Convention, is bound to recognize and the respect for which she is
bound to ensure in good faith without requiring any additional
treaty arrangements for that purpose. Thus the above-mentioned
Article 365 of the Dutch Civil Code provides that if the child grows
up in such a way as to be threatened with moral or physical harm
the Judge of the Children’s Court may place it under supervision.
It is also upon the Judge of the Children’s Court that Articles 372 &
and 372 6 of the Code confer the power to place the child in an ob-
servation centre or, if it needs special discipline, in an appropriate
institution. Under Article 461 c it is for the Judge, on the initiative
of the Guardianship Council, to order the necessary steps when
the infant is not under required legal authority or in other cases
of urgency. It must be added that such exceptional measures
of protection with regard to a child remaining in Sweden would, in
practice, be the same as would be taken by Swedish authorities in
similar circumstances and that therefore no considerations of
Swedish ordre public would stand in the way of their execution.

Undoubtedly, the task of Dutch judicial authorities in taking the
measures In question might be rendered somewhat more difficult
than would otherwise be the case seeing that they might have to
obtain the necessary information with regard to a situation in a
foreign country. But these difficulties—which lie wholly outside
any legal problem of the applicability of foreign administrative
law—are inherent in a Convention which sanctions and prescribes
the operation of the national law of the infant. In days of rapid
travel, which makes possible visits by the interested parties or
representatives of Guardianship Councils or other institutions,
and facilities of postal communication, these difficulties are con-
siderably reduced. In any case, as stated, they refer to a wholly
exceptional situation; as such they appear somewhat unreal when
adduced as a decisive factor with regard to the interpretation
of the Convention. They seem to me an unsubstantial ground for
permitting a departure from its language and purpose. For these
reasons, I cannot accept that particular argument advanced on
behalf of the Government of Sweden.

*

* *
As already stated, reliance upon ordre public—public policy—
constitutes the main feature in the written and oral pleadings of
the Parties. This is the only submission, in the nature of legal prin-

37
89 CONV. OF 1002 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

ciple, in the final Conclusions of the Parties. The Court is not
rigidly bound to give judgment by exclusive reference to the legal
propositions as formulated by the Parties in their Conclusions.
However, I consider that I ought not to disregard the Conclusions
of the Parties formulating exhaustively the legal issue between
them. The position is analogous to that in which the Parties have
concluded a special agreement defining the legal issue between
them and asking the Court to pronounce upon it as part of its
operative decision. It is only when it is abundantly clear that the
formulation, adopted by the Parties, of the legal issue cannot
provide a basis for the decision and that there is another legal
solution at hand of unimpeachable cogency, that I would feel
myself free to disregard the Conclusions of the Parties. Neither of
these conditions seems to me to obtain in the present case. (It may
be pointed out in this connection that the position is here different
from that in the Fisheries case in which the Court declined to render
judgment by reference to general “definitions, principles and rules”
formulated by one Party. [.C.J. Reports 1957, p. 126.) Admittedly,
the legal issue as thus expressed by the Parties in their pleadings
and Conclusions in the present case touches directly upon a difficult
and controversial question which has constituted one of the crucial
problems in the sphere of private international law and which
brings into prominence the relation between private and public
international law.

*
* *

Does the Guardianship Convention of 1902, which contains no
express exception of ordre public, permit reliance upon it? This
seems to be the crucial question. However, before an attempt is
made to answer it, there are two preliminary observations which
must be made in this connection.

The first is that caution must be exercised with regard to the
manner in which the question is put in the present context. It seems
incorrect to put the problem in some such form as: ‘‘Shall the Court
apply the Convention or shall it apply ordre public? Which comes
first?” For there is no question here of choosing between the
Convention and ordre public. If that were the alternative, clearly
the Court would have no option but to apply the Convention. The
question is whether the Convention, viewed in its entirety and in
the light of relevant principles of interpretation—and not merely
by reference to its bare letter—permits the exception of ordre
public. For these reasons no assistance can be derived from the
various pronouncements of the Permanent Court of International
Justice to the effect that national legislation cannot be validly
invoked as a reason for non-compliance with an international
obligation. The problem now for the Court is, exactly, what is the
international obligation at issue.

38
go CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

The second preliminary question is whether legislation relating
to protective upbringing of children is properly comprised within
the sphere of ordre public, that is to say, whether, notwithstanding
any apparent treaty provision to the contrary, ordre public covers
exceptional measures for the protection of minors in addition to
and to the exclusion of guardianship operating in normal circum-
stances. That question must clearly be answered in the affirmative.
Apart from criminal law, it is difficult to conceive of a more appro-
priate and more natural object of ordre public, as generally under-
stood, than the protection by the State of infants, especially when
they are helpless, ill, an actual or potential danger to themselves
or to society, a legitimate object of its compassion and assistance,
and an occasion for public resentment whenever the State fails to
measure up to its responsibilities in this respect. There are, in that
wide and highly controversial province of ordre public, matters
which are the object of uncertainty and occasional exaggerations
of national prejudice reluctant to apply foreign law. But there is a
hard core within that field which is not open to reasonable challenge.
The protection of children, in the sense indicated above, is an
obvious particle of that hard core. Mention may be made in this
connection, as emphasizing this aspect of guardianship (which is
exemplified, in its wider sense, in the system of protective up-
bringing), of the fact that in English law the Crown as the parens
patriae—the parent of the country as a whole—is the supreme
guardian of infants and, through its Courts, exercises its authority
in this respect, at every stage, with total disregard of any artificial
formalities of the law. The Guardianship Act of 1925 provides in
Section 1 that, when in proceedings before any court custody or
upbringing of an infant are in question, the Court in dealing with
the matter ‘‘shall regard the welfare of the infant as the first and
paramount consideration” and shall not decisively take into
account any claim, based on any particular rule of law, of the
father or the mother to a superior right of custody and control.

The notion of ordre public is generally used in two meanings:
It is either applied as referring to specific spheres of the law, such
as territorial laws, criminal laws, police laws, laws relating to
national welfare, health and security, and the like; from this point
of view, protective upbringing clearly comes within the notion of
ordre public. Secondly, it is resorted to as embracing, more generally,
fundamental national conceptions of law, decency and morality.
From this point of view, too, the protection of the interests of the
minor through measures such as protective upbringing falls natu-
rally within the notion of ordre public. (It may be stated in the present
context that although in this Opinion the French term ordÿe public
is mainly used, it is not used as implying a substantial difference

39
gI CONV. OF Ig02 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

between it and the notion of public policy in common law countries
such as the United Kingdom or the United States of America—
although probably the conception of ordre public is somewhat wider.
It is used here for the reason that it is current in the law of two
States which are parties to the dispute.)

Admittedly, in answering the question as here put we are con-
fronted with the following dilemma: Is it the Swedish ordre public
by reference to which that question must be answered? If that is
so, is the Court competent and in the position to examine a matter
of Swedish ordre public, of Swedish municipal law? It is clear that
that question must be answered in the affirmative. The examination
of municipal law, wherever that is necessary, is a proper function
of the Court; it has undertaken it on repeated occasions. Neither
do the intricacies of ordre public set a limit to that legitimate
function of the Court. In the Serbian Loans case the Court examined
the French law and the French judicial practice in the sphere of
ordre public in relation to currency legislation (P.C.I.f., Series A,
Nos. 20/1, pp. 46, 47). However, the question that must be an-
swered in this connection is not only whether protective upbringing
of children falls, according to Swedish law, within the Swedish
ordre public but also whether it can properly be included as falling
within that sphere. That question cannot be answered by reference
to Swedish law only. It can be answered in reliance on a notion
of ordre public conceived as a general principle of law—an aspect
of the question referred to below.

%
* *

If protective education of children falls legitimately within the
sphere of public order, then—and only then—there must be con-
sidered the main question, namely, whether public order, if not
expressly permitted by the Convention, can be invoked at all;
whether it has been properly invoked in the present case; and, if
so, whether the Law on Protective Upbringing has been applied by
the Swedish authorities in a manner which is reasonable and not
manifestly contrary to the object and the principles of the Conven-
tion.

Does the conception of ordre public operate at all in the present
case? This is the central issue before the Court. It can be examined
here only in brief outline:

In the first instance, the Convention now before the Court is
a Convention of public international law in the sphere of what is
generally described as private international law. This means: (a)
that it must be interpreted, like any other treaty, in the light of
the principles governing the interpretation of treaties in the field
of public international law; (b) that that interpretation must take

40
92 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

into account the special conditions and circumstances of the
subject-matter of the treaty, which in the present case is a treaty
in the sphere of private international law.

Secondly, in the sphere of private international law the exception
of ordre public, of public policy, as a reason for the exclusion of
foreign law in a particular case is generally—or, rather, universally
—recognized. It is recognized in various forms, with various
degrees of emphasis, and, occasionally, with substantial differences
in the manner of its application. Thus, in some matters, such as
recognition of title to property acquired abroad, the courts of
some countries are more reluctant than others to permit their
conception of ordre public—their public policy—to interfere with
title thus created. However, restraint in some directions is often
offset by procedural or substantive rules in other spheres. On the
whole, the result is the same in most countries—so much so that
the recognition of the part of ordre public must be regarded as a
general principle of Jaw in the field of private international law.
If that is so, then it may not improperly be considered to be a
general principle of law in the sense of Article 38 of the Statute
of the Court. That circumstance also provides an answer to the
question as to the nature and the content of the conception of
public policy by reference to which there must be judged the pro-
priety of the Swedish legislation in the matter. Clearly, it is not the
Swedish notion of ordre public which can provide the exclusive
standard in this connection. The answer is that, the notion of
ordre public—of public policy—being a general legal conception,
its content must. be determined in the same way as that of any
other general principle of law in the sense of Article 38 of the
Statute, namely, by reference to the practice and experience of the
municipal law of civilized nations in that field. It is by reference to
some such considerations that I have, in an earlier part of this
Opinion, attempted to answer the question whether the Swedish
Law on Protective Upbringing can properly be regarded as falling
within the domain of ordre public.

For these reasons the correct interpretation of a convention on
private international law must take that general recognition of
public order fully into account. The same result is reached by way
of another, no less cogent, principle of interpretation: In a case
concerned with the interpretation of a treaty relating to a particular
matter with regard to which the law and practice of both parties
recognize the applicability of certain principles, due weight must
be given to those principles. To give an example: If the law and
practice of Sweden and Holland were to recognize that the distance
of twenty miles is the proper limit of territorial waters, and if these
two States were to conclude a treaty laying down that their vessels
shall be bound to submit to certain restrictions within their res-

41
93 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

pective territorial waters, then the expression ‘territorial waters”
would have to be interpreted in the sense attached to it by the
law and practice of those two States, namely, as extending to
twenty miles. By the same token, if the law of Sweden or Holland
recognizes the exception of public order in the sphere of private
international law, then that factor must be considered as relevant
to the interpretation, as between them, of the treaty in question.
It is well known, and it is admitted by both Parties, that both in
Sweden and Holland ordre public constitutes a valid reason for the
exclusion of foreign law. Accordingly, the fact that a particular
subject of private international law is covered by a convention
does not, in the absence of an express prohibition to the contrary,
in itself exclude the operation of ordre public, even if the convention
is otherwise silent in the matter—provided always that the State
invoking ordre public is, if its decision to invoke it is challenged,
willing to submit to an impartial judicial or arbitral determination
of the issue. The latter condition follows inevitably from the prin-
ciple that a State which invokes an exception not expressly recog-
nized by the treaty cannot claim the right to determine unilaterally
whether that exception applies.

At the same time, and this is the third main consideration in
the present context, the circumstance that the Parties are bound by
treaty in relation to a particular subject of private international
law sets a limit to the application of ordre public. It does so in
three respects:

In the first instance, the existence of the treaty imposes upon
municipal courts an obligation of restraint in invoking ordre public
—a restraint additional to that which they impose upon themselves
in matters of private international law generally. This is admitted
by both Parties. In fact, it is one of the objects of a treaty bearing
upon private international law to set some further limit to reliance
upon ordre public.

Secondly, the existence of a treaty limits the discretion of
national courts in determining whether a particular subject is
within the domain of ordre public; it limits it in the sense that in
case of a dispute, and provided that an international tribunal is
endowed with the requisite jurisdiction, it is for that tribunal to
determine the matter. This, too, is in substance admitted by both
Parties.

Thirdly—a view contended for by Holland but denied by Sweden
—in the case of a dispute as to the manner in which the national
authority has applied the exception of ordre public, that question
is subject to review and determination by an international tribunal,
if otherwise competent in the matter. That aspect of the question
is examined later in this Opinion.

Applied to the present case, these principles mean, in general,
that the exception of public order is admissible within proper limits

42
94 CONV. OF 1002 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

and that, there being a dispute as to whether these limits have
been observed, it is for the Court to decide whether the notion of
public order has been properly invoked and applied. As stated, I
have come to the conclusion that reliance on ordre public in relation
to a Law on Protective Upbringing is fully justified and that,
therefore, ordre public has been properly invoked. I will revert
presently to the question whether the proper application of ordre
public has been satisfactorily proved in this case.

*
* *

Reference must be made in this connection to certain views
expressed during the written and oral proceedings with regard to
ordre public, in particular the opinion that reliance upon it is
inconsistent with the purpose of treaties on private international
law and that ordre public ought to be interpreted restrictively in
that sphere or refused recognition altogether. In particular, it
was argued that because of its comprehensiveness and elasticity it
has been the cause of uncertainty and confusion, that it has been
a disturbing element in that field, and, more emphatically, that it
has been destructive of private international law. There is some
substance in these considerations. However, they cannot in any
way be decisive.

Admittedly, the notion of ordre public—iike that of public policy
—is variable, indefinite and occasionally productive of arbitrariness
and abuse. It has-been compared in this respect, not without some
justification, with the vagueness of the law of nature. Admittedly
also, it has often been the instrument or the expression of national
exclusiveness and prejudice impatient of the application of foreign
law. Yet these objections, justified as they are, do not alter the fact
that the principle permitting reliance on ordre public in the sphere
of private international law has become—and that it is—a general
principle of law of most, if not all, civilized States. More than that:
It is, on its own merits, part and parcel of the entire doctrine and
practice of private international law almost from its very inception;
the two are inseparable, not only as a matter of history but also of
necessity; they have grown together in a mutual interaction and
compromise. The purpose of private international law is to make
possible the application, within the territory of the State, of the
law of foreign States. This is an object dictated by considerations
of justice, convenience, the necessities of international intercourse
between individuals and indeed; as has occasionally been said, by
an enlightened conception of public policy itself. But there is an
obvious element of simplification in the view that the law of a State
should be deemed to have consented or that it should reasonably
be expected to consent in advance to the application of foreign law
without any limitations, in any circumstances whatsoever, without

43
95 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

a safety valve, without a residuum of contingencies in which,
because of the very nature of its structure and the fundamental
legal, moral and political conceptions which underlie it, it should be
able to decline to apply foreign law.

Within the State, the judicial use of public policy—of ordre
public—has often been exposed to criticism. But it is seldom, if
ever, suggested that it is not an indispensable instrument of the
interpretation, application and development of the law. If that is
so in relation to the national law of the State which may be changed
by ordinary legislative processes, it is particularly so in relation to.
foreign law over which the State has no control and which, in
certain circumstances, its courts may find it inconceivable to apply.
History—modern history—has occasionally produced examples of
legislation manifesting eruptions of malevolent injustice, or worse,
to which courts of foreign countries may find it utterly impossible.
to give effect and with regard to which the right to denounce the
treaty may not provide a timely or practicable remedy.

It is that residuum of discretion, it is that safety valve, which
has made private international law possible at all, and which, if
kept within proper limits, is one of the principal guarantees of its
continued existence and development. It is significant that an
important part of the contribution of the most illustrious exponents.
of private international law—such as Story, Savigny and Pillet—
lay in their effort to formulate the notion of ordre public and the
limits, often wide and general, of its application. Ordre public is,
and ought increasingly to be, subject to reasonable limitations in.
accordance with the main purpose of private international law.
But the problem cannot be solved by the device of shelving it.
It can be alleviated by the existence of international remedies of
judicial control and review whenever there exists the requisite
jurisdiction of an international tribunal. The present case afforded.
an opportunity for acting in that way.

*
* *

The preceding considerations may also offer assistance in answer-
ing the question whether the existence of a treaty sets:a limit
to reliance on public policy in the sense that the latter cannot be
properly invoked unless the treaty contains an express exception to:
that effect. That question must be answered in the negative.
Obviously, the treaty may expressly, or by implication, prohibit
recourse to ordre public. Thus it is occasionally maintained that the
Hague Convention of 1902 on the Conclusion of Marriage contained
such prohibitive implication by enumerating exhaustively the

44
96 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

reasons for which the lex fort could disregard the impediments to
marriage established by foreign law. (Yet it is significant that, in
spite of the Convention, practically all parties to it refused to
recognize, prior to the Second World War, the impediments estab-
lished by the German Nuremberg Laws. Although Dutch Courts
applied the Convention in this respect, they often found circuitous
means of defeating the Nuremberg Laws in question.)

However, apart from an express or clearly implied prohibition,
the correct principle seems to be that a convention in the sphere of
private international law does not exclude reliance on ordre public.
Nothing short of an express prohibition can rule out reliance on a
firmly established principle of private international law. This seems
to me to be the fairly unanimous view of writers. They include
authorities of the calibre of Professors Batiffol and Niboyet. This
is also the emphatic view of an author who has devoted special
attention to questions of private international law in relation to
treaties (Plaisant, Les règles de conflit de lois dans les traités, 1946,
pp. 91-94}. Professor Lewald, a balanced and authoritative writer
to whose views I attach importance, provides no clear exception to
that virtual unanimity. In 1928, writing in the Revue de droit inter-
national privé (pp. 164 et seq.), he stated, though with very consi-
derable hesitation, that, a priori, if the treaty is silent on the ques-
tion of ordre public, the latter cannot be invoked. In 1930, when
writing in the Réperioire de droit international (Vol. 7, p. 308), he
expressed a different view, namely, that in such cases the answer
to the question depends on the interpretation of a particular treaty
and that it is impossible to give an answer a priori. There is
little judicial practice directly applicable to this matter.

*
% *

In this connection reference may also be made to the preparatory
work of thé Convention of 1902. The study of that preparatory
work shows that there was opposition—effective opposition—to
incorporating in the Hague Conventions any general clause permit-
ting reliance on ordre public (though no discussion on the subject
took place with regard to the Convention on Guardianship). Does
that mean that there was an intention to exclude altogether re-
course to ordre public unless in cases expressly authorized? It may
be doubted whether that was so. The authors of the Conventions
wished to avoid the complications of a general and express author-
ization, of a general blank cheque, with regard to a notion so elastic
and so comprehensive as ordre public. It is natural that they did not
wish to inject into the Conventions, in express terms, a potential
source of controversy or abuse. But does that mean that, by mere
silence, the authors of the Conventions excluded indirectly from the
operation of the Convention a firmly-established principle of private

45
97 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

international law? That is not probable. It is doubtful whether
Governments would have signed and ratified these Conventions if
they had expressly denied the right to invoke, in any circumstances,
their ordre public as a reason for excluding foreign law.

*
* *

There is one factor of importance which is directly relevant to
the question whether ordre public can be invoked by the Parties
in the present case in relation to the Convention of 1902. That
factor is that in this respect the Court is confronted with a sub-
stantial measure of agreement between the Parties. The Dutch
Government has repeatedly, although in a highly qualified manner,
given an affirmative answer to that question—subject to the obli-
gation of the parties to the Convention to proceed with particular
caution, with special restraint and with exacting meticulousness in
limiting the operation of the treaty by reference to ordre public.
That attitude was maintained in Conclusion II of the Nether-
lands, in which the denial of the right to invoke ordre public is
qualified by the word ‘‘generally” and, even more so, in Conclu-
sion III, A and B, which asserts the power of the Court to deter-
mine whether the conditions of ordre public have been complied
with, having regard to the character of the case and the provi-
sions of the Swedish Law on Protective Upbringing—a conclusion
which can be understood only on the assumption that there was no
intention to deny, in principle, the right to invoke ordre public.
This—the agreement of the parties on a matter of basic principle—
is a significant legal aspect of the situation; it makes it difficult to
maintain that public order cannot be invoked unless specifically
provided for in the Convention.

Admittedly, the Dutch Government denies that in the present
case there is room for resort to ordre public. It does so for two
reasons: The first is that the obligation of caution and restraint
binds the Parties not to invoke it unless there is a requisite element
of close territorial connection, and that there is no such connection
in the present case. It is difficult to follow that contention. It is not
easy to imagine a closer connection between the minor in question
and the country which relies on ordre public. Elisabeth Boll was
born in Sweden; so far as is known, she speaks Swedish only; she
has resided permanently in Sweden since her birth. I do not find
convincing the argument that, according to Dutch law, Elisabeth
Boll shares the legal Dutch domicile of her Dutch guardian or that,
if she is not domiciled in Holland, it is only because the Swedish
measure of protective upbringing, said to be in violation of the
Convention, prevents her from being brought to Holland. The
question of domicile, which is a question of fact and intention, is
not properly answered by arguments of this nature.

46
98 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

Neither is it easy to follow the second reason advanced by the
Dutch Government in the sense that the necessary territorial con-
nection is lacking, seeing that this is a “transfer case”, namely,
that if only the transfer of the child to Holland were made possible,
in accordance with the Convention, then there would be no ques-
tion of anything happening on Swedish territory which is contrary
to Swedish ordre public. There is no more force in this argument
than in the suggestion that a State has no reason to refuse to hand
over a political refugee to prosecution and persecution in a foreign
country considering that such prosecution and persecution will take
place in foreign territory. Yet it is apparent that in cases such as
these the very fact of intended transfer is decisive for the purpose
of relying upon ordre public seeing that the transfer is deemed
contrary to the fundamental notions of public law of that State
and that it may be productive of a revulsion of public opinion as
being flagrantly offensive to national conceptions of decency.
Public opinion is not easily reconciled to the view that the moral
and social responsibility of the State has been discharged by the
simple device of removing to a foreign country the object of possible
persecution and suffering. This would be too easy a means of salv-
ing the conscience. When, therefore, it is argued that a “removal
case” is not sufficiently connected with the country of the forum
to warrant the application of ordre public, the correct answer is
probably that there are very few occasions in which the connection
is more obvious.

These, then, are the two main grounds—the two only grounds—
which the Netherlands have adduced against the application of

. ordre public in this case: the absence of connection and the character
of a ‘removal case”. Neither of these grounds seems to be acceptable.
If they are not acceptable, then there are no grounds which, on the
Dutch submission, prevent reliance upon ordre public.

*
*% *

There must now be considered the question of the extent to
which the Court is called upon to examine the issue of the pro-
priety of the appeal to and of the manner of application of ordre
public in the present case. It is upon the answer to a question of
this kind that there must, to a substantial degree, depend the posi-
tion of ordre public in the development of this branch of the law.

Both Parties are in agreement that the Court is competent to
decide whether the Swedish Law on Protective Upbringing comes
within the sphere of ordre public and whether it has been properly
invoked for that purpose. In particular, the Government of Sweden
does not deny that the Court is competent to determine whether in
principle the Swedish Law on Protective Upbringing belongs to the
category of ordre public. In its Conclusions it asked the Court to

47
99 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

hold that the Convention of 1902 does not affect the right of the
Parties to impose upon foreign guardians the restrictions called for
by their public order. The agreement of the Parties on this question
removes to a large extent the ground from the criticism directed at
reliance on public order by reference to its disintegrating effect as
opening wide the floodgates of wholesale nullification of this and
similar Conventions by the simple means of asserting unilaterally
that a particular law under which the measure was taken is in the
domain of ordre public. For both Parties agree that it is for the
Court, and not for them, to decide that issue.

At the same time, the Parties are not in agreement on the ques-
tion whether the Court is entitled to examine the grounds on
which, by reference to the Law on Protective Upbringing, the
Swedish authorities decided to decree and to maintain the measure
which they had taken. Sweden denied such competence in her
Conclusions and in the course of the written and oral proceedings.
On the other hand, the Government of the Netherlands repeatedly
asserted the competence of the Court in that respect. This it did
both in the Conclusions and by way of a formal intervention in the
course of the oral proceedings. The Agent for the Netherlands
insisted that the Court was competent to examine “every fact,
every circumstance, every motive” pertaining to the application
of the Swedish law and that this being a case of a treaty obligation
no reliance on a charge of denial of justice was necessary for that
purpose.

I accept the Dutch Conclusion III A, according to which the
Court is competent to appreciate, in the light of the relevant facts
and circumstances, whether the conditions of ordre public have
been complied with. The Court is competent to decide not only
whether the Law on Protective Upbringing falls within the notion
of ordre public, but also whether it has been applied reasonably and
so as not to defeat the true objects of the Convention. I am unable
to accept the Swedish view that the Court, not being a court of
appeal, is not entitled to examine that aspect of the question.
Suppose the Swedish authorities had decided to apply the Law of
Protective Upbringing to a child of Dutch nationality, born in
Holland and speaking Dutch only, and who had been resident in
Sweden only for one month. Would this Court be precluded from
taking these facts into consideration? Recourse to ordre public,
especially if not expressly authorized by the Convention, is in the
nature of an exception. It is a permissible exception. But it is an
exception which must be justified with some particularity. If a
State takes action which, on the face of it, departs from the lan-
guage of the Convention, then it cannot confine itself to proving
generally that the Law under which it acted falls within the per-
missible exception; it must show that that exception was applied
reasonably and in good faith.

48
100 CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

When there is no treaty binding upon a State, it has very consi-
derable—although not unlimited—discretion in applying its system
of private international law in relation to ordre public. But when
that State is bound by a treaty in relation to a particular subject-
matter, it can invoke public order only if, in case its action is
challenged, it is prepared to submit the legality of its action to
impartial decision. It is that jurisdiction which removes the notion
of and recourse to ordre public from the orbit of uncertainty, pure
discretion and arbitrariness and which endows the treaty with the
character of an effective legal obligation. It is that subjection to
judicial or arbitral determination, as the very condition of legiti-
mate reliance on ordre public in cases not expressly provided by the
treaty, which saves ordre public in such cases from the reproach of
being a cover for a unilateral repudiation of the treaty and which
gives it the character of an attempt to secure a just and reasonable
interpretation of treaty obligations. The present case provided an
opportunity for asserting and giving effect to that principle. The
task of such factual examination may be difficult, and, occasionally,
invidious. Nevertheless, it constitutes a proper exercise of the judi-
cial function in relation to a dispute which is one ‘both as to the
law and fact in the meaning of Article 36 of the Statute of the
Court.

In the present case the Parties have not laid before the Court
the facts which would enable it to decide with any assurance on
this aspect of the question. The Government of Sweden did not act
upon the offer, formally made by it in the final Submissions in the
Counter-Memorial and repeated during the oral proceedings, to lay
before the Court the relevant documents. It is true that it was open
to the Court, at any stage of the proceedings, to ask for their
production. In particular, Article 49 of the Statute provides that
“the Court may, even before the hearing begins, call upon the
agents to produce any document or to supply any explanation”.
However, it is not necessary in this connection to consider the pro-
blem of the function of the Court, under that and other Articles
of the Statute and the Rules, as an agency called upon to clarify
and substantiate the basis of its decisions by active initiative in the
elucidation of the relevant factors both before and during the oral
proceedings. For there was no reason why the Government of
Sweden should not have supplied the necessary information of its
own accord, in the event that the Court should find that it could
properly examine it. A State invoking an exception cannot be too
forthcoming in producing evidence in justification of it. It ought not
to limit itself to vague—and, from the point of view of ordinary rules
of evidence, probably inadmissible—allusions as to the possible
contents of the evidence which, by its own decision, it has failed to
produce. At the same time, in the exercise of its jurisdiction of
review, a legal tribunal must attach importance to the appreciation
of the facts by local authorities—of the authorities of the State

49
IOI CONV. OF 1902 (SEP. OPIN. SIR HERSCH LAUTERPACHT)

where the child was born and is domiciled. Their decision must not
be lightly disturbed. This is so in particular if the applicant Gov-
ernment, while inviting the Court to decide upon the factual
aspects of the issue and the motives underlying the decision of the
local authorities, has failed to bring to its notice any facts suggesting
that the discretion of the Swedish authorities has not been exer-
cised properly and in good faith. In all the circumstances, on such
evidence as there is, I am bound to assume that the action of the
Swedish authorities was not such as to constitute a misapplication
of the Law on Protective Upbringing on which they were clearly
entitled to rely as part of their ordre public.

*
*# *

The above considerations explain why, subject to differences of
approach and reasoning, I concur in the operative part of the
Judgment rejecting the demand of the Government of the Nether-
lands.

(Signed) Hersch LAUTERPACHT.

50
